Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10533548. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation “stop the operation of the linear motor when the fluid pressure of the subsurface well is substantially equal to the selected pressure of the subsurface well” would have been obvious to one of ordinary skill in the art in order to not pressurize the well past the “selected pressure”, as the purpose of the claims is to maintain the well pressure within a desired pressure limit.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a first position sensor” and “a second position sensor”. It is not clear if these sensors are the same as the previously claimed “at least one position sensor” in claim 4. Clarification is required.
Claim 18 limits the flow of fluid in the pump cylinder only from the fluid source to the cylinder. Claim 19 limits the flow of fluid only from the cylinder to the well. However, it is not clear how the pump functions if the fluid in the cylinder cannot flow out of the cylinder (claim 18) or inversely cannot flow into the cylinder (claim 19).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitsma (US Patent No. 8,567,525) in view of Back (US Patent No. 6,454,542).

Reitsma teaches:

limitations from claim 1, an apparatus comprising: a linear motor (the motor is not disclosed, however it is inherent that a motor of some form must be present to drive the pump); a fluid pump (128) functionally connected to the linear motor and comprising a fluid inlet (119a-b), the fluid inlet configured to be in fluid communication with a fluid source (136, 150), and a fluid outlet configured to be in fluid communication with a subsurface well (via valve 123 and line 124); a pressure sensor (139A) disposed outside of the subsurface well and in fluid communication with a fluid outlet of the subsurface well (at 124; FIG. 2A; C. 16 Lines 29-32), the pressure sensor configured to measure a fluid pressure of the subsurface well and produce a signal corresponding to the fluid pressure of the subsurface well (C. 16 Lines 36-48); and a controller (230, 238; See FIG. 3) functionally coupled to the linear motor and the pressure sensor (C. 8 Lines 20-27 and Lines 56-67; C. 16 Lines 24-33), wherein the controller is configured to: receive the signal corresponding to the fluid pressure from the pressure sensor (C. 8 Lines 32-39); determine a difference between the fluid pressure and a selected pressure of the subsurface well (C. 11 Lines 9-21 for example); adjust an operation of the linear motor based on the difference between the fluid pressure and the selected pressure of the subsurface well; and stop the operation of the linear motor when the fluid pressure of the subsurface well is substantially equal to the selected pressure of the subsurface well (C. 4 Lines 39-42; C. 8 Lines 20-27 and Lines 56-67; C. 16 Lines 24-33; these portions of the disclosure teach selective operation of the pump 128 to maintain a particular desired well pressure, while Reitsma does not explicitly teach the pump being stopped when the pressure is reached, one of ordinary skill in the art of pumps would recognize that “selectively” operating includes not operating the pump);



However, Back teaches:

limitations from claim 1, a linear fluid pump (1, 1P) driven by a linear motor (19, 21) in fluid communication with a subsurface well (9, Back teaches that the pump is used as a mud pump for drilling; C. 1 Lines 11-31);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a linear motor-pump as the pump 128 in Reitsma to provide back pressure in the system, such as the mud pump taught by Back, in order to provide a smooth flow of fluid at a desired capacity in a pump of smaller size than conventional pumps (see C. 1 Lines 26-49 and C. 9 Lines 50-60 of Back);


Back further teaches:

limitations from claim 2, wherein the linear motor comprises a hydraulic cylinder (19, 21) and a fluid barrier (19p, 21p) disposed therein, the hydraulic cylinder being in selective fluid communication on opposed sides of the fluid barrier with a hydraulic fluid source (FIG. 3; S1 via L1-L2; C. 4 Line 47 through C. 5 Line 28);

limitations from claim 3, wherein the fluid barrier is a piston (19p, 21p) functionally connected to the fluid pump via a connecting rod (C. 3 Lines 42-43);

limitations from claim 8, wherein the fluid pump comprises a hydraulic cylinder (1) and a movable fluid barrier (1p), the movable fluid barrier being functionally coupled to the linear motor (via rod 1R and plate 22, see FIG. 2);



limitations from claim 10, wherein the fluid pump comprises a one wave valve (see outlet valves 12, 16) in fluid communication between the subsurface well (6) and a respective fluid chamber (within pump 1, defined by piston 1p) defined by the movable fluid barrier in the hydraulic cylinder;

limitations from claim 11, wherein the linear motor and the fluid pump are arranged substantially vertically and in axial alignment (see FIG. 2-5; C. 1 Lines 41-46; the axis of each motor/pump are parallel);



Reitsma further teaches:

limitations from claim 7, wherein the pressure sensor (139A) is in fluid communication with a fluid return conduit (124) fluidly coupled to the fluid outlet of the subsurface well (C. 16 Lines 29-32);



Reitsma further teaches:

limitations from claim 12, a method comprising: measuring a fluid pressure in a subsurface well (via sensor 139A at line 124; FIG. 2A; C. 16 Lines 29-32); determining a difference between the fluid pressure and a selected pressure of the subsurface well (C. 11 Lines 9-21 for example); operating a motor functionally coupled to a fluid pump (the motor is not disclosed, however it is not operating the pump);

Reitsma does not teach a particular type of pump/motor used in the well pump apparatus, such as a linear motor-pump;

However, Back teaches:

limitations from claim 12, a linear fluid pump (1, 1P) driven by a linear motor (19, 21) in fluid communication with a subsurface well (9, Back teaches that the pump is used as a mud pump for drilling; C. 1 Lines 11-31); wherein the linear motor comprises a hydraulic cylinder (19, 21) and a fluid barrier (19p, 21p) disposed therein, the hydraulic cylinder being in selective fluid communication on opposed sides of the fluid barrier with a hydraulic fluid source (FIG. 3; S1 via L1-L2; C. 4 Line 47 through C. 5 Line 28), and wherein operating the linear motor comprises moving hydraulic fluid under pressure into an hydraulic cylinder on one side of the fluid barrier, a rate of the moving hydraulic fluid under pressure being related to the rate of operating the linear motor (C. 3 Lines 26-63 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a linear motor-pump as the pump 128 in Reitsma to provide back pressure in the system, such as the mud pump taught by Back, in order to provide a smooth flow of fluid at a desired capacity in a pump 



Back further teaches:

limitations from claim 13, wherein the fluid barrier is a piston (19p, 21p) functionally connected to the fluid pump via a connecting rod (C. 3 Lines 42-43);

limitations from claim 14, further comprising automatically reversing direction of movement of the linear motor when the piston in the linear motor approaches a longitudinal end of the linear motor (C. 4 Lines 47-67);

limitations from claim 15, wherein the piston approaching a longitudinal end of the linear motor comprises measuring proximity of the piston to the longitudinal end via a proximity sensor (see C. 4 Lines 47-67; sensors A-D);

limitations from claim 16, wherein the fluid pump comprises a hydraulic cylinder (1) and a movable fluid barrier (1p), the movable fluid barrier being functionally coupled to the linear motor (via rod 1R and plate 22, see FIG. 2);

limitations from claim 17, wherein the fluid pump comprises a fluid inlet and a fluid outlet (see valves 11, 14 and 12, 16 respectively), the fluid inlet of the fluid pump in fluid communication with a fluid source (6), and the fluid outlet of the fluid pump in fluid communication with the subsurface well (C. 2 Lines 25-34);

limitations from claim 18, further comprising constraining flow of fluid from the fluid source (6) to an interior of the hydraulic cylinder (1) of the fluid pump on either side of the movable fluid barrier of the fluid pump only to a direction from the fluid source to the interior (via valves 11, 14);

limitations from claim 19, further comprising constraining flow of fluid from an interior of the hydraulic cylinder (1) of the fluid pump on either side of the movable fluid barrier of the fluid pump only to a direction from the interior to the subsurface well (via valves 12 and 16);

limitations from claim 20, wherein fluid discharge from the subsurface well is sealingly in fluid communication with the fluid outlet of the fluid pump (via the pump discharge line and back through the pump suction line in FIG. 1; C. 2 Lines 25-34);





Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitsma (US Patent No. 8,567,525) in view of Donnally et al (US PGPub No. 2015/0308420).

Reitsma teaches:

limitations from claim 1, an apparatus comprising: a linear motor (the motor is not disclosed, however it is inherent that a motor of some form must be present to drive the pump); a fluid pump (128) functionally connected to the linear motor and comprising a fluid inlet (119a-b), the fluid inlet configured to be in fluid communication with a fluid source (136, 150), and a fluid outlet configured to be in fluid communication with a subsurface well (via valve 123 and line 124); a pressure sensor (139A) disposed outside of the subsurface well and in fluid communication with a fluid outlet of the subsurface well (at 124; FIG. 2A; C. 16 Lines 29-32), the pressure sensor configured to measure a fluid pressure of the not operating the pump);

Reitsma does not teach a particular type of pump/motor used in the well pump apparatus, such as a linear motor-pump;

However, Donnally teaches:

limitations from claim 1, a linear fluid pump (140) driven by a linear motor (125A) in fluid communication with a subsurface well (165, Donnally teaches that the pump is used as a mud pump for drilling; paragraph 36);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a linear motor-pump as the pump 128 in Reitsma to provide back pressure in the system, such as the mud pump taught by Donnally, in order to provide a smooth flow with less pulsation in a pump of smaller size than conventional pumps (paragraph 9 of Donnally);



Donnally further teaches:

limitations from claim 2, wherein the linear motor comprises a hydraulic cylinder (125A) and a fluid barrier (130A) disposed therein, the hydraulic cylinder being in selective fluid communication on opposed sides of the fluid barrier with a hydraulic fluid source (via lines P1 and P2; paragraph 35);

limitations from claim 3, wherein the fluid barrier is a piston (130A; paragraph 39) functionally connected to the fluid pump via a connecting rod (134A);

limitations from claim 4, further comprising at least one position sensor (230, 231A…) functionally coupled to the linear motor, the at least one position sensor generating a signal corresponding to a longitudinal position of the piston within the linear motor (paragraph 82);

limitations from claim 5, further comprising a first position sensor (231A…) disposed at a first end of the linear motor and a second position sensor (231A…) disposed at a second end of the linear motor opposing the first end (see paragraph 82);



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In this case the prior art does not teach a pump connected to a linear motor, an output of the pump in communication with a subsurface well, and the motor 
Reitsma teaches a subsurface pumping assembly (FIG. 2A) but is silent as to a linear hydraulic motor and any associated valve control.
Prior art to Birdwell (US 5,616,009; US 4,541,779), Hall (US 4,470,771), and Marica (US 9,366,248) provide the most relevant prior art related to downhole pumps driven by linear hydraulic motors, but each reference lacks a controller coupled with a proportional solenoid valve for applying a pressure to the hydraulic motor cylinder based upon a measured and desired well pressure fluid pressure difference.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746